Citation Nr: 0300753	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date for an award of 
service connection for schizoaffective disorder based on a 
claim of clear and unmistakable error in a rating decision 
of June 1985.  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from November 1982 
to February 1984.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
the veteran's request for an effective date earlier than 
June 12, 1998, for an award of service connection and a 
total (100 percent) schedular rating for schizoaffective 
disorder.  


REMAND

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed in February 2002, the veteran checked the box 
indicating that he wished to appear before the Board 
personally at the local VA office in connection with his 
appeal.  The file must therefore be returned to the RO so 
that a Travel Board hearing can be scheduled.  See 
38 C.F.R. § 20.703 (2002).  Accordingly, the case is 
remanded to the RO for the following action:  

The RO should schedule the veteran for 
a Travel Board hearing at the RO.  

After the hearing, the claim should be returned to the 
Board for appellate review in accordance with the usual 
procedures.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




